UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number 000-27307 North Carolina 56-1980549 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2634 Durham Chapel Hill Blvd., Durham, NC 27707-2800 (Address of Principal Executive Offices) (919) 687-7800 Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the previous 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer⁭Accelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesoNox State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 11, 2009, there were 2,031,337 shares outstanding of the issuer’s common stock, no par value. M&F BANCORP, INC Table of Contents PART I 1 FINANCIAL INFORMATION 1 Notes to Consolidated Financial Statements 5 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 29 Item 4 — Controls and Procedures 29 PART II 29 OTHER INFORMATION 29 Item1 — Legal Proceedings 29 Item 1a – Risk Factors 29 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 — Defaults Upon Senior Securities 29 Item 4 — Submission of Matters to a Vote of Security Holders 30 Item 5 — Other Information 31 Item 6 — Exhibits 31 SIGNATURES 32 M&F BANCORP, INC. PART I FINANCIAL INFORMATION CONSOLIDATED BALANCE SHEETS (Dollars in thousands) June 30, 2009 December 31, 2008 (Unaudited) ASSETS Cash and cash equivalents Investment securities available for sale, at fair value Other invested assets Loans Allowances for loan losses Loans, net Interest receivable Bank premises and equipment, net Cash surrender value of bank-owned life insurance Other real estate owned Deferred tax assets and taxes receivable, net Other assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Interest-bearing deposits Noninterest-bearing deposits Total deposits Other borrowings Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES Stockholders' equity: Common stock, no par value, 10,000,000 shares authorized as of June 30, 2009 and 5,000,000 authorized as of December 31, 2008; 2,031,337 shares issued and outstanding as of June 30, 2009 and December 31, 2008. Preferred stock- Series A, $1000 liquidation value, 11,735 shares issued and outstanding as of June 30, 2009, no shares issued or outstanding as of December 31, 2008 - Retained earnings Accumulated other comprehensive loss Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY See notes to consolidated financial statements. 1 M&F BANCORP, INC CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, (Dollars in thousands except per share data) Interest income: Loans, including fees Investment securities, including dividends Taxable Tax-exempt Other 3 11 Total interest income Interest expense: Deposits Borrowings 12 46 Total interest expense Net interest income Less provision for loan losses 45 63 Net interest income after provision for loan losses Noninterest income: Service charges Rental income 31 86 Cash surrender value of life insurance 54 50 99 Realized gain on sale of securities 47 - 5 Realized gain (loss) on sale of real estate owned 14 - 15 Impairment of other assets - - Other income 21 23 18 20 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Directors fees 90 64 Marketing 66 Professional fees Information technology Acquisition-related expenses - 21 - Other Total noninterest expense Income (loss) before income taxes Income tax expense (benefit) 15 Income (loss) before extraordinary gain from acquisition Extraordinary gain, bargain purchase from acquisition - 41 - Net income (loss) Less preferred stock dividends - - Net income (loss) available to common stockholders Basic and diluted earnings (loss) per share of common stock: Income (loss) before extraordinary gain from acquisition Extraordinary gain, bargain purchase from acquisition - - Net income (loss) Weighted average shares of common stock outstanding: Basic and diluted 2 M&F BANCORP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY AND OTHER COMPREHENSIVE INCOME SIX MONTHS ENDED JUNE 30, 2009 and 2008 (Unaudited) Accumulated Number Other of Common Preferred Retained Comprehensive (Dollars in thousands) Shares Stock Stock Earnings Loss Total Balances as of January 1, 2008 - Comprehensive income: Net income - Other comprehensive loss Total comprehensive income Acquisition of Mutual Community Savings Bank, Inc., SSB("MCSB") Dividends declared ($0.10 per share) - Balances as of June 30, 2008 $- Balances as of January 1, 2009 $- Issuance of preferred stock, net of issuance costs of $0.018 Comprehensive income: Net income Other comprehensive income 59 59 Total comprehensive income Dividends declared on preferred stock Dividends declared on common stock ($0.05 per share) - Balances as of June 30, 2009 See notes to consolidated financial statements. 3 M&F BANCORP, INC CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2009 and 2008 (Unaudited) (Dollars in thousands) Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Extraordinary gain, bargain purchase from acquisition - Provision for loan losses 63 Depreciation and amortization Amortization of premiums/discounts on investments, net 6 6 Purchase accounting amortization and accretion, net Deferred loan origination fees and costs, net 10 Impairment of other assets 74 - Gains on sale of available for sale securities Increase in cash surrender value of life insurance Changes in: Accrued interest receivable and other assets Other liabilities Net cash provided by (used in) operating activities Cash flows from investing activities: Cash received in acquisition of MCSB, net - Activity in available-for-sale securities: Sales - Maturities, prepayments and calls Principal collections Purchases Net increase in loans Purchases of bank premises and equipment Proceeds from sale of other assets 28 - Proceeds from sale of real estate owned - 3 Net cash provided by investing activities Cash flows from financing activities: Net increase (decrease) in deposits Net change in federal funds purchased - Net decrease from other borrowings Issuance of preferred stock, net of issuance costs of $0.018 - Cash dividends Net cash used in financing activities Net increase in cash and cash equivalents Cash and cash equivalents as of the beginning of the period Cash and cash equivalents as of the end of the period SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during period for: Interest Income taxes 96 See notes to consolidated financial statements. 4 M&F BANCORP, INC Notes to Consolidated Financial Statements 1. Summary of Significant Accounting Policies Basis of Presentation The Consolidated Financial Statements include the accounts and transactions of M&F Bancorp, Inc. (the “Company”) and its wholly-owned bank subsidiary, Mechanics and Farmers Bank (the “Bank”). All significant inter-company accounts and transactions have been eliminated in consolidation. The Consolidated Financial Statements have been prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”) for interim financial statements and in accordance with the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. The accompanying Consolidated Financial Statements are unaudited except for the balance sheet as of December 31, 2008, which was derived from the Company’s audited consolidated Annual Report on Form 10-K. The Consolidated Financial Statements included herein do not include all the information and notes required by U.S. GAAP and should be read in conjunction with the Consolidated Financial Statements and the related notes thereto included in the Company’s Annual Report on Form 10-K as of and for the year ended December 31, 2008. In the opinion of management, the interim financial statements include all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the financial position, results of operations and cash flows in the Consolidated Financial Statements. The unaudited operating results for the periods presented may not be indicative of annual results. Reclassification—Certain amounts in the Consolidated Financial Statements for the three and six months ended June 30, 2008 have been reclassified to conform to the 2009 presentation. These reclassifications have had no impact on reported amounts of net income. New Accounting Pronouncements The Financial Accounting Standards Board (“FASB”) has issued FASB Staff Position (“FSP”) No. FAS 132(R)-1, Employers’ Disclosures about Postretirement Benefit Plan Assets. (“SFAS No. 132(R)-1”). This FSP amends FASB Statement No. 132 (revised 2003), Employers’ Disclosures about Pensions and Other Postretirement Benefits, to provide guidance on an employer’s disclosures about plan assets of a defined benefit pension or other postretirement plan. Per the FSP, the objectives of the disclosures about plan assets in an employer’s defined benefit pension or other postretirement plan are to provide users of financial statements with an understanding of: · How investment allocation decisions are made, including the factors that are pertinent to an understanding of investment policies and strategies; · The major categories of plan assets; · The inputs and valuation techniques used to measure the fair value of plan assets; · The effect of fair value measurements using significant unobservable inputs (Level 3) on changes in plan assets for the period; and · Significant concentrations of risk within plan assets. The disclosures about plan assets required by the FSP are to be provided for fiscal years ending after December 15, 2009, with earlier application permitted.The Company does not expect the adoption of SFAS No. 132(R)-1 to have a significant impact on the Company’s financial condition or results of operations. In December 2007, the FASB issued Statement of SFAS No. 141 (revised 2007), Business Combinations (“SFAS No. 141(R)”).SFAS No. 141(R), among other things, establishes principles and requirements for how the acquirer in a business combination (i) recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, and any non-controlling interest in the acquired business, (ii) recognizes and measures the goodwill acquired in the business combination or a gain from a bargain purchase, and (iii) determines what information to disclose to enable users of the financial statements to evaluate the nature and financial effects of the business combination.SFAS No. 141(R) is effective for fiscal years beginning on or after December 15, 2008, with early adoption prohibited. The Company has adopted SFAS No. 141(R) for all business combinations for which the acquisition date is on or after January 1, 2009. This standard will change our accounting treatment for business combinations on a prospective basis. 5 M&F BANCORP, INC In December 2007, the FASB issued SFAS No. 160, Non-controlling Interests in Consolidated Financial Statements, an Amendment of ARB No. 51 (“SFAS No. 160”). SFAS No. 160 establishes accounting and reporting standards for non-controlling interests in a subsidiary and for the deconsolidation of a subsidiary.Minority interests will be re-characterized as non-controlling interests and classified as a component of equity.It also establishes a single method of accounting for changes in a parent’s ownership interest in a subsidiary and requires expanded disclosures.This statement is effective for fiscal years beginning on or after December 15, 2008, with early adoption prohibited.On January 1, 2009, the Company adopted SFAS No. 160, which has not had a significant impact on the Company’s financial condition or results of operations. The FASB issued FASB Statement 165, Subsequent Events (“ASC 855”, Subsequent Events) (“FAS 165”), to incorporate the accounting and disclosure requirements for subsequent events into U.S. GAAP. Prior to the issuance of ASC 855, these requirements were included in the auditing standards in AICPA AU section 560, Subsequent Events. ASC 855 introduces new terminology, defines a date through which management must evaluate subsequent events, and lists the circumstances under which an entity must recognize and disclose events or transactions occurring after the balance-sheet date. ASC 855 is effective prospectively for interim or annual reporting periods ending after June15, 2009. ASC 855 requires entities to disclose the date through which subsequent events have been evaluated, as well as whether that date is the date the financial statements were issued or were available to be issued. Entities must also disclose the nature and financial statement effect of non-recognized subsequent events if the omission of such disclosure would cause the financial statements to be misleading. If an entity cannot estimate the financial statement effect of these events, that fact should be disclosed along with the nature of each event. The Company has adopted FAS 165, and a new disclosure is included herein (Note 13). In June 2009, the FASB issued SFAS No. 168, the FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (“SFAS No. 168”), which replaced SFAS No. 162.The FASB Accounting Standards Codification (“Codification”) will become the source of authoritative U.S. GAAP to be applied by nongovernmental entities, in addition to rules, interpretative releases, and Staff Accounting Bulletins of the Securities and Exchange Commission (“SEC”).This standard will be effective for financial statements issued for interim and annual periods ending after September 15, 2009.The FASB will not issue new standards in the form of Statements, Staff Positions, or Emerging Issues Task Force Abstracts, and will not consider Accounting Standards updates as authoritative.FASB SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles (“SFAS No. 162”), which became effective in November 2008, identified sources of accounting principles and the framework for selecting the principles used in preparing the financial statements of nongovernmental entities that are presented in conformity with U.S. GAAP, with a hierarchy for users to apply.With the effective date of the Codification, all of its content will carry the same level of authority, and the Hierarchy will be modified to include only two levels of U.S. GAAP:authoritative and non-authoritative, effectively superseding SFAS No. 162.The adoption of SFAS 168 is not expected to have a material effect on the Company’s consolidated financial position or results of operations. On April9, 2009, the FASB issued as final the following three staff positions related to mark-to-market accounting and accounting for impaired securities, all of which were adopted by the Company as of the effective date of June 15, 2009: · FASB Staff Position No.157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (“FSP No.157-4”), provides additional guidance for estimating fair value in accordance with FASB Statement No.157, Fair Value Measurements, when the volume and level of activity for the asset or liability have significantly decreased. Additionally, FSP No.157-4 provides guidance on identifying circumstances that indicate a transaction is not orderly. FSP No.157-4 stresses that even though there has been a significant decrease in the volume and level of activity for the asset or liability and regardless of the valuation techniques used to measure the fair value of the asset or liability, the main objective of fair value accounting measurements remains the same. As defined by the FSP, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants as of the measurement date under current market conditions. Additionally, FSP No.157-4 amends FASB Statement No.157’s required disclosures. The adoption of FSP No. 157-4 did not have a material effect on the Company’s consolidated financial position or results of operations. 6 M&F BANCORP, INC · FASB Staff Position No.107-1 and APB 28-1, Interim Disclosures about Fair Value of Financial Instruments (“FSP No.107-1 and APB 28-1”), amends FASB Statement No.107, Disclosures about Fair Value of Financial Instruments to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. The FSP also amends Accounting Principles Board Opinion No.28, Interim Financial Reporting to require those disclosures in summarized financial information at interim reporting periods. The adoption of FAS No. 107-1 and APB 28-1 did not have a material effect on the Company’s consolidated financial position or results of operations, although new disclosures as required by FAS No. 107-1 and APB 28-1 are included herein (Note 10). · FASB Staff Position No.115-2 and 124-2, Recognition and Presentation of Other-Than-Temporary Impairments (“FSP No.115-2 and 124-2”), amends the other-than-temporary guidance in U.S. GAAP for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments in debt and equity securities in the financial statements. FSP No.115-2 and 124-2 does not amend existing recognition and measurement criteria related to other-than-temporary impairment. FSP No.115-2 and 124-2 requires that unless there is an intent or requirement to sell a debt security, only the amount of the estimated credit loss is recorded through earnings, while the remaining mark-to-market loss is recognized as a component of equity through other comprehensive income. Additionally, FSP No.115-2 and 124-2 enhances required disclosures of existing guidelines. The adoption of FSP No.115-2 and 124-2 did not have a material effect on the Company’s consolidated financial position or results of operations, although new disclosures as required by FSP No.115-2 and 124-2 are included herein (Note 11). In April 2009, the SEC issued Staff Accounting Bulletin No. 111 (“SAB 111”). SAB 111 amends and replaces SAB Topic 5.M. in the SAB Series entitled “Other Than Temporary Impairment of Certain Investments in Debt and Equity Securities.” SAB 111 maintains the SEC Staff’s previous views related to equity securities and amends Topic 5.M. to exclude debt securities from its scope. The Company does not expect the implementation of SAB 111 to have a significant impact on the Company’s financial condition or results of operations. SAB 111 was adopted by the Company as of the effective date of June 15, 2009 2. Preferred StockU.S. Treasury Department’s Capital Purchase Program Under the Emergency Economic Stabilization Act of 2008, as amended, the U.S. Treasury Department (the “Treasury”) implemented the Troubled Asset Relief Program, of which the Capital Purchase Program (“CPP”) is a part. Under the CPP, certain U.S. qualifying financial institutions may sell senior preferred stock and warrants to the Treasury. Eligible institutions can generally apply to issue preferred stock to the Treasury in aggregate amounts between 1% and 5% of the institution’s risk-weighted assets.In order to participate in the CPP, the Company’s stockholders approved an amendment to the Company’s articles of incorporation to authorize the issuance of shares of preferred stock. The Treasury has discretion to exempt certain financial institutions from having to issue warrants.The Treasury elected to exercise its discretion in favor of those financial institutions that are certified as Community Development Financial Institutions (“CDFI”), and for whom the CPP investment is $50 million or less. Accordingly, because the Bank is a CDFI, the Company was exempted from issuing warrants. In June 2009, the Company entered into a Securities Purchase Agreement with the Treasury pursuant to which, among other things, the Company sold to the Treasury for an aggregate purchase price of $11.7 million, 11,735 shares of Series A Fixed Rate Cumulative Perpetual Preferred Stock of the Company (“Series A Preferred Stock”), constituting 5% of the Company’s risk-weighted assets. As a condition of the CPP, the Company’s share repurchases are currently limited to purchases in connection with the administration of any employee benefit plan, consistent with past practices, including purchases to offset share dilution in connection with any such plans. This restriction is effective until the earlier of June 2012 or until the Treasury no longer owns any of the Series A Preferred Stock. The Series A Preferred Stock ranks senior to the Company’s common stock and pays a compounding cumulative dividend, in cash, at a rate of 5% per annum for the first five years, and 9% per annum thereafter on the liquidation preference of $1,000 per share. The Company is prohibited from paying any dividends with respect to stock of common stock or repurchasing or redeeming any shares of the Company’s common shares unless all accrued and unpaid dividends are paid on the Series A Preferred Stock for all past dividend periods (including the latest completed dividend period). Further, the company is restricted from increasing its quarterly dividends on its common stock above $.05 per share.The Series A Preferred Stock is non-voting, other than class voting rights on matters that could adversely affect the Series A Preferred Stock, and certain rights to vote to elect two directors to the Board of the Company. Prior to June, 2012, the Series A Preferred Stock may only be redeemed with the proceeds from one or more qualified equity offerings of at least $2.9 million. The Treasury may also transfer the Series A Preferred Stock to athird party at any time. 7 M&F BANCORP, INC The Series A Preferred Stock qualifies as Tier 1 capital in accordance with regulatory capital requirements. The difference between the initial value allocated to the Series A Preferred Stock of $11.717 million and the liquidation value of $11.735 million will be charged to professional fees and accreted to preferred stock over the first five years of the contract. Thus, at the end of the five year accretion period, the preferred stock balance will equal the liquidation value of $11.735 million. 3. Acquisition of Mutual Community Savings Bank (“MCSB”) The following pro-forma information, for the three and six months ended June 30, 2008, reflects the Company’s estimated consolidated results of operations as if the acquisition of MCSB occurred at January 1, 2008, unadjusted for any anticipated cost savings resulting from the acquisition. Unaudited pro forma data is not necessarily indicative of the results that would have occurred had the acquisition taken place at the beginning of the periods presented, nor of future results. (Unaudited) Pro Forma Consolidated Results of Operations For the Three Months Ended For the Six Months Ended June 30, June 30, (Dollars in thousands, except per share data) Net interest income Provision for loan losses 49 Noninterest income Noninterest expense Tax benefit Net (loss) income after taxes and before extraordinary gain Extraordinary gain, bargain purchase 41 Net (loss) income (Loss) Income per share of common stock before extraordinary gain: Basic and diluted (Loss) Income per share of common stock after extraordinary gain: Basic and diluted Weighted average shares of common stock: Basic and diluted 4. Earnings Per Share Basic earnings per share (“EPS”) computations are based upon the weighted average number of shares outstanding during the reporting periods. Diluted earnings per share computations are based upon the weighted average number of shares outstanding during each reporting period plus the dilutive effect of outstanding stock options.
